Case 3:15-md-02670-JLS-MDD Document 2480 Filed 01/22/21 PageID.229661 Page 1 of 2




   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10
 11                                                    Case No. 3:15-md-02670-JLS-MDD
        IN RE PACKAGED SEAFOOD
 12     PRODUCTS ANTITRUST
        LITIGATION                                     ORDER DENYING MOTION TO
 13                                                    FILE SUR-REPLY AND ORDER
 14     This document relates to:                      REGARDING BRIEFING
 15     DIRECT PURCHASER CLASS
                                                       [ECF No. 2478]
        ACTION
 16
 17
 18            Pending before the Court is a Motion for Leave to File Surreply in Further
 19    Opposition to DPPs’ Motion for Set Aside (ECF No. 2478, “Sur-reply Motion”)
 20    filed by non-parties Great Atlantic & Pacific Tea Company, Inc., and C&S
 21    Wholesale Grocers, Inc. The Motion is based on the contention that the Direct
 22    Purchaser Class (“DPPs”) made new arguments and alleged “factual misstatements”
 23    in the reply brief filed in support of the motion for a set-aside order. (ECF Nos.
 24    2476 and 2446, respectively). The Court is informed that Defendants StarKist Co.,
 25    Dongwon Industries Co. Ltd., and Lion Capital (Americas), Inc. also intend to file a
 26    similar motion.
 27
 28
       ORDER                                                     CASE NO. 15-MD-2670-JLS (MDD)
                                                   1
Case 3:15-md-02670-JLS-MDD Document 2480 Filed 01/22/21 PageID.229662 Page 2 of 2




   1           The Court will not consider any matters raised for the first time in a reply brief.

   2   It is inappropriate to raise new matters in the reply because it deprives the opposing

   3   party of an opportunity to respond. See Zamani v. Carnes, 491 F.3d 990, 997 (9th

   4   Cir. 2007) ("The district court need not consider arguments raised for the first time

   5   in a reply brief.")

   6           Accordingly, the pending Sur-reply Motion is denied. The Court will not

   7   entertain any other motions for leave to file a sur-reply relative to DPPs’ motion for

   8   a set-aside order.

   9           IT IS SO ORDERED.

 10
       Dated: January 22, 2021
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
       ORDER                                                       CASE NO. 15-MD-2670-JLS (MDD)
                                                     2
